Citation Nr: 1443396	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-05 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to December 1945.  He died in February 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 20010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


FINDINGS OF FACT

1. The Veteran was not in receipt of VA pension or compensation at the time of his death.

2. The Veteran had no pending claims for pension or service connection at the time of his death.

3. The Veteran was not discharged from active duty due to a disability incurred or aggravated in the line of duty.

4. The Veteran was buried in a national cemetery.


CONCLUSION OF LAW

The criteria for entitlement to burial benefits, or plot or interment allowance, have not been met. 38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002); 38 C.F.R. §§ 3.1600, 3.1605 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant, the Veteran's daughter, seeks to be reimbursed for the Veteran's burial expenses.   

VA has a duty to provide the Appellant notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  

The Veteran served from January 1945 to December 1945, at which time he received an honorable discharge.  While he applied for nonservice connected pension benefits in 1986, his application was incomplete.  The Veteran was notified as such in October 1986; after the Veteran failed to provide the requested information, the claim was denied; that determination is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302 (2013). No other claims were received.  The Veteran passed away at a nursing home in February 2010 and was buried at the Dallas-Fort Worth National Cemetery.  The Appellant filed this claim in August 2010.  

If a veteran's death is not service-connected, as is the case here, entitlement to a burial allowance is based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

The Veteran was not in receipt of compensation at the time of his death.  The record does not show, nor does the Appellant contend, that the Veteran had any claims for VA benefits pending when he died.  The Veteran was not discharged from active duty for a disability incurred in the line of duty.  Accordingly, a burial allowance under section (b) may not be granted.

Additionally, 38 C.F.R. § 3.1600(c) states that if a person dies from nonservice-connected causes while properly hospitalized by VA, there is a payable allowance.  Here, however, the certified death certificate shows that the Veteran died at a non-VA facility and there is no assertion or evidence that he was he was there at the authorization and expense of the United States.  See 38 U.S.C.A. § 1720.  Therefore, burial allowance under section (c) is not warranted.  The Board notes the Appellant's statement that the Veteran was in a VA hospital for eleven days in March 2008.  However, inasmuch as the Veteran did not die in a VA facility, this receipt of VA medical treatment does not entitle him to burial benefits.  

Finally, a plot or interment allowance is payable to the person or entity who incurred the expenses if: (1) the deceased veteran is eligible for burial in a national cemetery, (2) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States, and (3) all further applicable provisions of §§ 3.1601 through 3.1610 are met. 38 C.F.R. § 3.1600(f)(1).  However, as the Veteran was buried at the Dallas-Fort Worth National Cemetery, the Appellant is not entitled to a plot or interment allowance.  



ORDER

Burial expenses, to include a plot or internment allowance, are denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


